
 Case 20-03889-jw            Doc 21        Filed 11/05/20 Entered 11/05/20 09:04:03   Desc Main
                                           Document      Page 1 of 1




11/05/2020



J. BRATTON DAVIS UNITED STATES

1100 LAUREL STREET
COLUMBIA, SC, 29201

RE: Withdrawal of Claim
    LUCRETIA A CARTER (Debtor(s))

    Bankruptcy Case No. 20-03889

Dear Court Clerk:

Please withdraw claim number 7 in the amount of $21,076.12 from the above-referenced
bankruptcy case number. The claim was filed by Navy Federal Credit Union on 11/04/2020.

Thank you for your attention to this matter.

Sincerely,

Collections Department
Navy Federal Credit Union




Federally insured by NCUA.
© 2017 Navy Federal NFCU 40165-CO-BKCCCLWTHDPOC (5-17)
